Per Curiam.
It was not indispensable to show that (he defendant, Klingensmith, could certainly have saved himself, had not his efforts been relaxed by the bank’s verbal release. Deprivation of the chance of doing so was a prejudice to him, and consequently a consideration for the promise to exonerate him. It is impossible to say what he might not have effected, had not the bank refused him the assistance of its process. The declaration that it would not look to him in any event was an agreement; and the relinquishment of his chance of indemnity was a valuable consideration for it. The court iherefore.charged even too favourably for the bank, when it required evidence "that an execution against those who stood before him in the order of liability would have been productive: he could not but sustain injury from the withholding of it.
Judgment affirmed.